Citation Nr: 0628775	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  00-18 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Aunt


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to May 
1991.  

This appeal arises from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  During the pendency of the 
appeal the veteran moved to the state of New York.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board of Veterans' Appeals (Board) has twice 
remanded the veteran's claim for service connection for 
PTSD.  In November 2001, the Board reopened and remanded 
the claim for additional development.  The claim was 
remanded by the Board a second time in July 2004 because 
the development ordered in the November 2001 had not 
been completed and the veteran had not been properly 
notified of VA actions as required by under the Veterans 
Claims Assistance Act of 2000 (VCAA).  The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") in Stegall v. West, 11  Vet. App. 268 (1998) 
held that a remand by the Board confers on the veteran 
as a matter of law, the right to compliance with the 
remand orders.  It imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  The 
Court's holding in Stegall combined with the duties 
outlined at 38 C.F.R. § 3.159 (2005) require the Board 
carefully consider whether VA has met its obligations to 
assist the veteran in developing evidence to 
establishment entitlement to service connection for 
PTSD.  

Unfortunately, the development ordered by the Board has still 
not been completed.  The Board must again remand the claim.  
The record presently does not contain sufficient information 
to establish either that the veteran was engaged in combat or 
that she was exposed to hostile fire during the invasion of 
Panama in December 1989 and January 1990.  As a result the 
information available is insufficient to provide a basis for 
a psychiatrist to determine if the veteran's currently 
diagnosed PTSD is related to a verified stressor in service.  

The Board has carefully reviewed the record and determined 
what development has been completed and what actions must 
still be taken by VA to develop the claim.  To ensure that 
the veteran is aware of the status of her claim and what 
actions have been undertaken by VA to assist her, and what 
actions she may wish to undertake to develop her claim, the 
Board is setting out in detail what development has been 
ordered and whether based on the record additional action is 
required on the part of VA or the veteran.  

The Board first reviewed the November 2001 Board remand to 
determine whether the ordered development had been completed 
to the extent possible.  In November 2001, the Boarded 
ordered that the veteran's records of hospitalization at the 
Gorgas Army Hospital in Panama be obtained.  (see indented 
paragraph 1).  In July 2004, the Board found VA had not 
obtained these records and again remanded the claim.  VA made 
an additional request for records of any psychiatric 
treatment of the veteran in service to the National Personnel 
Records Center (NPRC).  NPRC responded in June 2005 that all 
medical records had already been forwarded to VA and there 
were no additional medical records.  VA was instructed that 
all records from the Panama Canal zone had been sent to the 
Federal Records Center in East Point, Georgia.  In September 
2005, the National Archives and Records Administration sent a 
letter to VA.  The letter stated the custodian of medical 
records from the Panama Canal Commission, the Southeast 
Regional Archives in East Point, Georgia, was unable to 
locate any records regarding the veteran.  As the custodian 
of the record has notified VA they do not have any medical 
records for the veteran, VA may cease any further efforts to 
obtain those records.  38 C.F.R. § 3.159(c)(1)(2005).  

Noting that the veteran in her testimony in September 2001 
reported she was treated at Liberty Medical in Randallstown, 
Maryland in the early 1990's (T-22), the Board ordered VA to 
attempt to obtain those records in the November 2001 remand.  
(see indented paragraph 2).  VA sent a letter to the veteran 
in April 2002.  The letter asked the veteran to complete a 
release which was enclosed and supply the complete address 
for Liberty Medical.  The veteran did not respond or submit a 
release.  A second letter was sent to the veteran by VA in 
May 2002 requesting she complete and return a release so that 
VA could request the records from Liberty Medical.  The 
veteran did not respond.  The regulations require the veteran 
to cooperate with VA fully by providing sufficient 
information to identify and locate existing records.  
38 C.F.R. § 3.159(c)(1)(i)(2005).  As the veteran has not 
furnished identifying information and signed and submitted a 
release, VA is unable to assist her in obtaining these 
records.  If the veteran wishes these records to be 
considered in conjunction with her claim she must obtain and 
submit them herself.  

In the third indented paragraph, the veteran was asked to 
submit any additional information she had indicating her PTSD 
was related to service and to provide a detailed statement of 
her claimed in-service stressors.  The veteran responded in 
April 2002 and submitted a statement outlining her claimed 
stressors.  

In the fourth indented paragraph, VA was ordered to obtain 
the veteran's records from the Social Security Administration 
(SSA).  In September 2002, the West Virginia State Board of 
Rehabilitation forwarded to VA a copy of a mental status 
evaluation of the veteran conducted in May 2002.  The 
coversheet which accompanied the records contains a 
handwritten notation indicating that was the extent of the 
medical records available.  The Board has concluded from the 
notation the veteran's medical records from SSA have been 
obtained by VA and no additional requests are necessary for 
SSA records.  

In September 2002, VA complied with the actions ordered in 
indented paragraph five of the November 2001 remand.  A 
request was sent to the U. S. Armed Forces Services Center 
for Research of Unit Records (USASCRUR) for verification of 
the veteran's claimed stressors.  They responded in April 
2003 that the request by VA contained insufficient 
information to perform a meaningful search.  The request for 
verification was asked for research for the period from late 
1990 to early 1989.  The Board is cognizant that researches 
for such broad periods of time are routinely returned as 
being "insufficiently detailed."  

The Board in addressing whether VA had met its duty to assist 
the veteran in developing evidence to verify her claimed 
stressors considered the following factors.  The veteran's 
Certificate of Release or Discharge from Active Duty 
indicates she served from October 1978 to May 1991.  She had 
six years of foreign service and her primary specialty was 
unit supply.  From September 1989 to May 1991 she was 
assigned as a supply specialist to the HHC USARSO Panama and 
to the HHC USAG Panama.  Her service personnel records which 
are limited to a discharge document and DA Form 20 reveal she 
received Imminent Danger pay from December 20, 1989 to 
January 31, 1990 based on her presence in Panama.  June 1994 
VA records reveal the veteran reported being subjected to 
constant barrages of shelling and mortar attacks during the 
U.S. invasion of Panama.  The veteran has consistently stated 
she was ordered to remain alone in a supply room during the 
invasion of Panama and also was fired upon by a sniper when 
trying to enter the laundry during this period.  

The Board has concluded the facts currently contained in the 
claims folder are sufficient to provide a basis for drafting 
a detailed request for verification of the veteran's claimed 
stressors.  They are limited as to the time period, identify 
her unit, company, and location.  

However, the records are not sufficient to verify her claimed 
stressors for the following reasons.  The payment of special 
pay based on the veteran's presence in "Imminent Danger" 
establishes her presence in a geographic area.  From December 
20,1989 to January 30, 1990, during the Panama Invasion the 
"Total land area, including inland waters, coastal waters 
and the airspace thereover" of Panama was designated as a 
Hostile Fire or Imminent Danger Pay Area.  The information in 
the claims folder does not establish her presence where there 
has been hostile fire.  The Department of Defense 
distinguishes between pay for presence in an imminent danger 
zone and pay based on certification the service member has 
been subjected to hostile fire.  Pay for exposure to Hostile 
Fire requires certification that the service member has been 
exposed to hostile fire, an explosion, or is in a duty area 
in close proximity to a hostile fire incident, or was killed, 
injured or wounded by hostile fire.  See Department of 
Defense Financial Management Regulations, (DOD 7000.14-R), 
Volume 7A Chapter 10, Special Pay-Duty Subject to Hostile 
Fire or Imminent Danger.  

The record presently before the Board demonstrates only that 
the veteran was present in a combat zone, not that she was 
engaged in combat.  In Wood v. Derwinski, 1 Vet. App. 190 
(1991) the Court held that the mere presence in a combat 
situation or reporting indirect experiences of an individual 
is not sufficient to show that the veteran was engaged in 
combat with the enemy.  During the pendency of this appeal, 
the Court in Suozzi v. Brown, 10 Vet App. 124, 128 (2002) 
held that it was sufficient that a veteran's unit records 
corroborated his testimony and statements as to his claimed 
stressor and that corroboration of every single detail 
including the veteran's personnel participation was not 
required.  See also Pentecost v. Principi, 16 Vet. App. 124, 
128 (2002).  The fact situations in those cases are similar 
to those of the veteran as they involved servicemen who were 
in a combat zone and testified that their units had sustained 
an attack from the enemy such as rocket or mortar rounds.  In 
assessing whether a veteran participated in combat, the Court 
has ordered the Board to consider not only whether the 
veteran was engaged in attacking or defending, but whether 
they or their unit had sustained an attack from the enemy.  
See Sizemore v. Principi, 18 Vet. App. 264 (2004).  

The Board has also noted the claims folder does not contain 
the veteran's complete service personnel file.  Evaluations 
of her job performance during the period would provide 
additional details as to the veteran's location during the 
period, her duties and actions in Panama.  For that reason 
the complete service personnel record should be obtained.  
The information as to the activities of her unit, any 
chronology, or history of her company during the Panama 
Invasion would be a great probative value.  

The Board previously ordered an additional VA examination of 
the veteran, if and only if the response from official 
sources verified the claimed stressors.  As no such response 
was received, VA did not afford the veteran an additional VA 
examination.  

The evidence presently in the claims folder also raises 
questions as to whether the veteran's currently diagnosed 
PTSD is related to events in service.  March 1999 VA records 
reveal that psychological testing did support the diagnosis 
of PTSD.  In May 2000, a VA examiner diagnosed PTSD and 
stated it was related to childhood sexual abuse.  The VA 
examiner found no evidence the veteran's psychiatric 
difficulties were related to her military service.  During 
the veteran's several courses of treatment for substance 
abuse and PTSD at VA, which included long periods of 
hospitalization, PTSD was noted to be related both to her 
experiences in Panama and childhood abuse or her "combat 
exposure."  A VA psychologist in January 2004 stated the 
veteran's psychiatric symptoms were aggravated in service.  

The Court instructed VA in Cohen v. Brown, 10 Vet. App. 128, 
150 (1997) to request a new VA examination to determine if 
the current symptoms of PTSD were related to the verified 
stressors.  The Board has concluded the veteran should be 
examined by a board of psychiatrists and psychologists to 
resolve the question of whether the veteran's symptoms of 
PTSD are related to a verified stressor in service.  The 
claim must be remanded to determine if the veteran has PTSD 
which is related to a verified incident in service.  See West 
v. Brown, 7Vet. App. 70, 98-99 (1994).  

Accordingly, the case is REMANDED for the following actions:

1.  VA should request the veteran 
identify all health care providers who 
have treated her since February 2006 for 
PTSD.  With any necessary authorization 
from the veteran, the VA should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran which 
have not been previously secured.

2.  VA should secure the veteran's 
complete service personnel records 
through official channels.  

3.  After securing copies of any 
additional service personnel records as 
ordered in paragraph 2, VA should then 
attempt to verify the veteran's claimed 
stressors through official channels.  The 
request for verification should include 
the following information.  The veteran 
was stationed in Panama at Fort Clayton, 
with the HHC USARCO (or HHC USARSO 
Panama) during the invasion of Panama, 
Operative Just Cause.  Please research 
the unit and company records of the 
veteran for the period from December 20, 
1989 to January 31, 1990 to determine if 
her duty station was subjected to hostile 
fire, snipers, rocket or mortar attacks, 
etc.  Please forward copies of any unit 
diaries, histories or chronologies for 
that unit or location covering the period 
from December 20, 1989 to January 31, 
1990.  The request should include copies 
of the veteran's service personnel 
records. 

4.  After the development ordered in the 
first three paragraphs has been completed 
to the extent possible, the veteran 
should be afforded a VA evaluation by a 
board of three, at least one of whom is a 
psychiatrist.  The purpose of the 
examination is to determine if the 
veteran has PTSD symptoms related to 
stressful events in service, rather than 
or in addition to PTSD related to 
childhood sexual abuse.  The claims 
folder should be made available in 
conjunction with the evaluation.  VA 
should provide a statement outlining the 
veteran's verified stressors in service.  
The VA examiners are asked to do the 
following:  Diagnose any current 
psychiatric disorder.  If PTSD is 
diagnosed, is it related to a verified 
in-service stressor?  If so, is the 
stressor sufficient to support the 
diagnosis of PTSD?  The examiners are 
asked to explain the rational for their 
diagnoses and conclusions.  If the 
information available provides an 
insufficient basis for answering the 
Board's questions the examiners indicate 
that in their report.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



